916 N.E.2d 663 (2009)
In the Matter of Kim H. SPIELMAN, Respondent.
No. 02S00-0803-DI-128.
Supreme Court of Indiana.
November 13, 2009.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On October 10, 2008, this Court suspended Respondent from the practice of law for a period of 30 days, all of which was stayed provided that Respondent complied with certain terms and conditions of probation for a period of 12 months. On October 23, 2009, Respondent filed an application to terminate probation and an affidavit of compliance. On October 26, 2009, the Indiana Supreme Court Disciplinary Commission filed a "No Objection to Termination of Probation," stating Respondent has complied with all the terms of probation and asking that Respondent be allowed to return to the unconditional practice of law.
Being duly advised, the Court GRANTS the application and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
All Justices concur.